Citation Nr: 1759650	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  11-11 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder, not otherwise specified (NOS). 

2.  Entitlement to service connection for a heart disorder, to include coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to March 1985 and September 1990 to May 1991.  He had additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2017, the Board remanded the case for a hearing.

In September 2017, the Veteran was afforded a videoconference hearing before the undersigned.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a higher rating for his service-connected anxiety disorder and service connection for a heart disorder.  

The Veteran was last afforded a VA examination for his service-connected anxiety disorder in May 2016.  Since then, the Veteran reported during the September 2017 hearing that his anxiety disorder has worsened since the May 2016 VA examination.  As the evidence of record suggests his service-connected anxiety disorder has increased in severity since the most recent VA examination in 2016, the Board finds that the Veteran should be afforded a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Finally, the Veteran has not yet been afforded a VA examination as to the issue of service connection for a heart disorder.  Service treatment records show high blood pressure readings prior to and during the second period of service and that the Veteran was treated for episodes of blacking out and high blood pressure readings were recorded during his service in the Army Reserves.  During the September 2017 hearing, the Veteran claimed that his heart disorder was aggravated by his service-connected psychiatric disorder.  In light of the inservice treatment and the Veteran's testimony, the evidence of record is insufficient to adequately adjudicate this claim.  Therefore, the Board finds that the Veteran should be scheduled for a VA examination in order to properly adjudicate the claim for a heart disorder.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues on appeal, to include lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his heart disorder and severity of his service-connected psychiatric disorder.   

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the etiology of the Veteran's heart disorder.  The claim file must be made available to the examiner for review.  

The VA examiner is asked to opine whether there is clear and unmistakable evidence (obvious and manifest) that the Veteran had any heart disorder that existed prior to his second period of active service.  

If the examiner finds that any previously or currently diagnosed heart disorder preexisted his second period of active service, the examiner must determine whether the heart disorder increased in severity beyond the normal progression during active military service.  

If the examiner determines that any previously or currently diagnosed heart disorder did not preexist the Veteran's military service, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed heart disorder had its onset during or is otherwise related to active service.  

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current heart disorder is caused or aggravated by his service-connected anxiety disorder.  

The term "aggravated" in the above context refers to a worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Afford the Veteran a VA examination to assess the current severity of the Veteran's service-connected anxiety disorder.  The claims file must be made available to the examiner for review.  

Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's anxiety disorder and the severity of any and all manifestations found.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




